Case 3:20-cr-30018-MGM Document 34-1 Filed 06/23/20 Page 1 of 2

@JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No, Investigating Agency FBI
City _Longmeadow Related Case Information:
County _ Hampden Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number 20-mj-03061-KAR
Search Warrant Case Number 20-mj-03060-KAR
R 20/R 40 from District of

 

Defendant Information:

 

 

 

 

 

 

Defendant Name John Michael Rathbun Juvenile: [| Yes No
Is this person an attorney and/or a member of any state/federal bar: [ | Yes No
Alias Name
Address (City & State) Longmeadow, MA
Birth date (Yr only): 1983 SSN (last4#);_ 6444 Sex <_ Race; White Nationality; USA
Defense Counsel if known: Asst. Fed. Def. Timothy Watkins Address Fed. Def. Of Western Mass. Satellite Office
Bar Number 116 Pleasant Street, Suite 430

Easthampton, MA 01027
U.S. Attorney Information:

 

 

 

AUSA Steven H. Breslow Bar Number if applicable
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [Yves []No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ ] Yes No
Matter to be SEALED: [] Yes No
[Warrant Requested [| Regular Process In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

[V ] Already in Federal Custody as of 04/17/2020 in Wyatt Correctional Center
[_ ]Atready in State Custody at [_ JServing Sentence [Awaiting Trial
[| On Pretrial Release: Ordered by: on

Charging Document: [ | Complaint [| Information Indictment

Total # of Counts: [  |Petty TT [_|Misdemeanor ———_ Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

ib elQNn
Date: 06/23/2020 Signature of AUSA: AV Re ~ eU ~

 

 
Case 3:20-cr-30018-MGM Document 34-1

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

Filed 06/23/20 Page 2 of 2

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant John Michael Rathbun

Index Key/Code

Set 1 18 USC 844(d) and 2

Set 2 18 USC 844(i) and2

U.S.C, Citations
Description of Offense Charged

Attempted Transportation and Receipt of Explosives

Attempted Damage / Destruction By Fire and Explosive

Count Numbers

 

Set 3. USSG 3A.1.1(a)

Selection of Offense Object Based Upon Race, Religion

 

Set 4

 

Set 5

 

 

 

Set 6

 

Set 7

 

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

Set 13

 

 

 

Set 14

 

Set 15

 

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013

 
